Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed are entered.
Claims 1, 4 and 5 are presented. 
Allowable Subject Matter
Claims 1, 4 and 5 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4 and 5 are allowed in view of amendments, prosecution history, updated search and consideration of references as cited. 
References considered relevant to the field of technology and the claimed invention include:
Iga et al. (US 2013/0120578) - A drive assist device includes: a overhead image generating unit that generates a vehicle periphery overhead image; a forward trajectory setting unit that sets a forward trajectory serving as an expected trajectory in the travel direction of the vehicle occurring when the turning based on a calculated steering angle; a reverse trajectory setting unit that sets a reverse trajectory serving as an expected trajectory in the travel direction of the vehicle or in the opposite direction as the travel direction of the vehicle occurring when turning based on a steering angle in the opposite direction as the calculated steering angle.
Kasaba et al. (US 2012/0101692) - A vehicle lamp controller, a vehicle lamp system, and a vehicle lamp control method are provided. The vehicle lamp system includes an acceleration sensor, a vehicle lamp, and the vehicle controller. The controller includes a receiver configured 
Fukamachi et al. (US 2012/0019655) - An object detection device, including: an imaging unit (400) that is mounted on a movable body; an object detection unit (201) that calculates an image displacement of a partial image between two images captured by the imaging unit (400) at different times, and performs detection processing to detect an object in an image based on at least the image displacement; and a control unit (201) that changes a manner of performing the detection processing based on a position in the image in a lateral direction of the movable body.
All references above all disclose image analysis of environmental visual information and provide image-analysis assistance to user or driver.  They however do not disclose the claimed invention, specifically:
  detect back-and-forth steering, the back-and-forth steering being behavior of a vehicle for avoiding an obstacle; and
determine that the obstacle is present between a first point where the back-and-forth steering has started and a second point where the back-and-forth steering has ended whereby:

is different from a steering end road section where the vehicle is present at an end of the back-and-forth steering;

determining a connecting angle between the steering start road section and the steering end road section by a calculating an angle between an approach vector having a direction corresponding to the direction of the steering start road section and a leaving vector having a direction corresponding to the direction of the steering end road section;

determining whether the connecting angle is less than a threshold;

determining that the obstacle is present between the first point and the second point when (i) the steering start road section is different from the steering end road section and
(ii) the connecting angle is less than a-the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645